            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 1 of 7




 1 Andrew T. Oliver (Cal Bar No. 226098)
   Michael C. Ting (Cal Bar No. 247610)
 2 AMIN, TUROCY & WATSON LLP
   160 West Santa Clara Street, Suite 975
 3 San Jose, CA 95113
   Telephone: 650-393-0634
 4 Email: aoliver@ATWiplaw.com
            mting@ATWiplaw.com
 5
   Perry S. Clegg (pro hac vice application pending)
 6 KUNZLER BEAN & ADAMSON, PC 50
   W. Broadway, Suite 1000
 7 Salt Lake City, UT 84101
   Tel.: (801) 994-4646
 8 Fax: (801) 531-1929
   Email: pclegg@kba.law
 9
   Attorneys for Plaintiffs
10 Freelancer Technology Pty Limited and
   Freelancer International Pty Limited
11

12

13
                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15

16 FREELANCER TECHNOLOGY PTY                           Case No. 5:20-cv-06132-KAW
   LIMITED and FREELANCER
17 INTERNATIONAL PTY LIMITED,                          PLAINTIFFS’ EX PARTE MOTION FOR
                                                       EXPEDITED DISCOVERY
18                            Plaintiffs,
                                                       Date: TBD
19           v.                                        Time: TBD
                                                       Courtroom: TBD
20 UPWORK INC. and UPWORK GLOBAL INC.,                 Judge: Hon. Kandis A. Westmore
21                            Defendants.
                                                       DEMAND FOR JURY TRIAL
22

23

24

25

26

27

28

     Ex Parte Motion for Expedited Discovery
     Case No. 5:20-cv-06132-KAW
            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 2 of 7




1
2               I.    NOTICE OF MOTION – CIVIL L.R. 7-2(B)(2)
3            Please take notice that on a date and time to be determined by the court, and in a location to be
4    determined by the court, Plaintiffs Freelancer Technology Pty Limited (“Freelancer Tech.”) and
5    Freelancer International Pty Limited (“Freelancer Intl.”) (collectively “Plaintiffs” or “Freelancer”) will
6    and hereby move this Court for expedited discovery in conjunction with their ex parte Motion for
7    Temporary Restraining Order and for Order to Show Cause Why Preliminary Injunction Should Not
8    Be Issued (“TRO Motion”) against Defendants Upwork Inc. and Upwork Global Inc. (collectively
9    “Upwork”), which is being filed concurrently with the instant motion.
10             II.    CONCISE STATEMENT OF RELIEF – CIVIL L.R. 7-2(B)(3)
11           Freelancer seeks an ex parte order directing Defendants (and those acting in concert with them)
12   to provide expedited limited discovery in connection with Defendants’ unauthorized use of Plaintiffs’
13   “Freelancer” trademark.
14           III.     EX PARTE AUTHORITY – CIVIL L.R. 7-10
15           Pursuant to Civil L.R. 7-10, Plaintiffs’ are authorized to file the current motion. Fed. R. Civ.
16   Procedure 26(d)(1) states: A party may not seek discovery from any source before the parties have
17   conferred as required by Rule 26(f), except in a proceeding exempted from initial disclosure under Rule
18   26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.
19           A copy of this motion will be emailed to Aurora Kaiser, Associate General Counsel for
20   Defendants immediate following filing.
21            IV.     INTRODUCTION
22           In this case Freelancer seeks to stop Upwork’s unlicensed, unauthorized, and improper use of
23   the “FREELANCER” trademark. Among its bad acts, Upwork seeks to confuse customers and
24   consumers into believing they are using Plaintiffs’ software and platform, when in fact, they are using
25   Upwork’s software and platform, which make extensive, unauthorized use of the “FREELANCER”
26   trademark. As set forth in Freelancer’s Complaint and Motion for Preliminary Injunction, Upwork has,
27
28                                                          2
      Plaintiffs’ Ex Parte Motion for Expedited Discovery
      Case No. 5:20-cv-06132-KAW
            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 3 of 7




1    for months, stalled and evaded Freelancer’s complaints and requests to cease and desist in using the
2    “FREELANCER” mark.
3            Upwork’s failure to provide any substantive response or explanation for its use underscores the
4    likelihood that Upwork plans to continue its infringement. Freelancer is concerned that Upwork will
5    simply continue to use the Freelancer mark throughout its software and platform, causing confusion
6    among both the consumers and customers that use Plaintiffs’ and/or Defendants’ goods and services,
7    all while relying on the resources, time and energy Freelancer has used to create its products, register its
8    Trademarks, and develop good will. Thus, Freelancer requests expedited discovery that may be used to
9    support its preliminary injunction motion and to preserve evidence regarding Upwork’s infringement
10   and continued use of the “FREELANCER” mark, even after being asked to cease and desist by
11   Freelancer.
12           Given Upwork’s refusal to even discuss this matter with Freelancer, Freelancer seeks limited
13   expedited discovery from Upwork in order to present its motion for a preliminary injunction on a more
14   fully developed record.
15             V.     STATEMENT OF FACTS
16           Plaintiffs incorporate by reference the facts alleged in their Memorandum in Support of their
17   Motion for Preliminary Injunction, the factual allegations in Plaintiffs’ Complaint, and in the supporting
18   declarations filed in support of the motion.
19            VI.     ARGUMENT
20           Federal Courts have broad discretion to expedite discovery for good cause. In re Countrywide
21   Fin. Corp. Derivative Litig., 542 F. Supp. 2d 1160 (C.D. Cal. 2008); Fed. R. Civ. P. 26(d), 34(b); Semitool
22   Int’l, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). “Good cause exists ‘where the
23   need for expedited discovery, in consideration of the administration of justice, outweighs the prejudice
24   to the responding party.’” Id. (Semitool) at 276.
25           Courts commonly consider the following factors in determining the reasonableness of
26   expedited discovery requests: (1) whether a preliminary injunction is pending; (2) the breadth of the
27   discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the
28                                                          3
      Plaintiffs’ Ex Parte Motion for Expedited Discovery
      Case No. 5:20-cv-06132-KAW
            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 4 of 7




1    defendants to comply with the requests; and (5) how far in advance of the typical discovery process the
2    request was made. Am. Legalnet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009) (citing
3    Disability Rights Council of Greater Wash. v. Wash. Metro. Area Transit Auth., 234 F.R.D. 4, 7 (D.D.C.2006)).
4            In the current matter, all the relevant factors favor the allowing Freelancer the limited expedited
5    discovery it seeks. Furthermore, the “consideration of the administration of justice[] outweighs the
6    prejudice to the responding party.” Semitool, 208 F.R.D. at 276.
7                 a. Plaintiff’s expedited discovery requests are narrowly tailored to determine the
                     extent of Defendants’ infringement, the persons responsible for the
8                    infringement, confusion caused by Defendants’ use of the “FREELANCER”
                     mark, impose minimal burdens on Defendants, and may help the Court rule on
9                    the pending preliminary injunction motion.
10           Under all five relevant factors, this Court should allow Plaintiffs the limited, expedited
11   discovery sought. The proposed discovery does not impose any significant burden on Defendants.
12   The proposed discovery consists of seven requests for production (Exhibit A to the proposed order),
13   eight interrogatories (Exhibit B to the proposed order), and five requests for admission (Exhibit C to
14   the proposed order). The requests for production simply seek documents and things which will show
15   the circumstances behind Defendants’ decision to use the “FREELANCER” mark and the scope of
16   Defendants’ infringement. See Exhibit A. The interrogatories also seek information regarding the
17   scope of Defendants’ use of the “FREELANCER” mark, along with information regarding
18   Defendants’ first awareness of the “FREELANCER” mark and evidence of actual confusion caused by
19   Defendants’ infringement. See Exhibit B. Finally, the requests for admission simply ask Defendants to
20   admit their awareness of the “FREELANCER” mark during various times and that Defendants are
21   aware of at least one instance of confusion between Plaintiffs and Defendants. See Exhibit C.
22                   i.        The limited expedited discovery may aid in the resolution of Plaintiffs’
                               pending motion for a preliminary injunction.
23
             The first factor, whether a preliminary injunction motion is pending, weighs in favor of
24
     expedited discovery. Good cause for limited expedited discovery can exist based on a party seeking a
25
     preliminary injunction. See, e.g., Qwest Commc’ns Int’l, Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418, 419
26
27
28                                                          4
      Plaintiffs’ Ex Parte Motion for Expedited Discovery
      Case No. 5:20-cv-06132-KAW
            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 5 of 7




1    (D. Colo. 2003); Healthy Harvest Berries, Inc. v. Rodriquez, 2014 U.S. Dist. LEXIS 30902 (E.D. Cal. March
2    10, 2014).
3            The limited discovery sought by Plaintiffs may assist the Court in resolving Plaintiffs’
4    preliminary injunction motion. Based on public information, Plaintiffs believe they are entitled to both
5    a temporary restraining order and a preliminary injunction. The discovery sought by Plaintiffs will
6    further assist in demonstrating just how widespread Defendants’ use of the “FREELANCER” mark
7    truly is, uncover actual confusion experienced by users of Defendants’ mobile application, and assist in
8    determining whether Defendants’ decision to utilize the “FREELANCER” mark was intentional and
9    calculated.
10                  ii.        The requested discovery is limited in breadth.
11           The second factor, limited breadth of discovery sought, weighs in favor of expedited discovery.
12   As stated above, the limited discovery sought by Plaintiffs is limited to seven requests for production,
13   eight interrogatories, and five requests for admission. See Exhibits A, B, C. Not only are there only 20
14   total written discovery requests, the breadth of the discovery sought is limited to issues directly relevant
15   to Plaintiff’s motion for a preliminary injunction. Specifically, the written discovery requests are
16   tailored towards identifying issues that may help the Court decide the motion for permanent injunction.
17   The breadth of these requests is narrowly aimed at obtaining details and facts surrounding (a) the scope
18   of Defendants’ infringement, (b) any confusion Defendants have caused to consumers and customers,
19   and (c) the timeframe of Defendants’ decision to use the “FREELANCER” mark without
20   authorization from Plaintiffs.
21                 iii.        The purpose for requesting the limited expedited discovery counsels in
                               favor of allowance.
22
             The third factor, purpose for requesting expedited discovery, weighs in favor of expedited
23
     discovery. Plaintiffs seek limited expedited discovery in order to support their pending motion for a
24
     preliminary injunction. As shown in both Plaintiffs’ Complaint and Motion for Preliminary Injunction,
25
     Plaintiffs have invested significant time researching publicly available information in order to protect
26
     their intellectual property. As shown in both the Complaint and Motion for Preliminary Injunction,
27
28                                                          5
      Plaintiffs’ Ex Parte Motion for Expedited Discovery
      Case No. 5:20-cv-06132-KAW
            Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 6 of 7




1    significant evidence of Defendants infringement of the “FREELANCER” mark is publicly available.
2    The discovery sought by Plaintiffs is expected to assist the Court in ruling on the preliminary injunction
3    by providing additional details and facts surrounding the scope of Defendants’ infringement, the
4    confusion Defendants have caused to consumers and customers, and the timeframe of Defendants’
5    first decision to use the “FREELANCER” mark without authorization from Plaintiffs.
6                  iv.         Plaintiffs limited discovery requests are minimally burdensome to
                               Defendants
7
             The fourth factor, burden to Defendants, weighs in favor of expedited discovery. As set forth
8
     above, the discovery requested by Plaintiffs is limited to 7 requests for documents, 8 interrogatories,
9
     and 5 requests for admission. See Exhibits A, B, C. More importantly, the discovery requested by
10
     Plaintiffs’ are narrowly tailored and focused on the key issues of the scope of Defendants’ use the
11
     “FREELANCER” mark, Defendants’ knowledge of the “FREELANCER” mark, consumer and
12
     customer confusion, and Defendants’ first awareness of the “FREELANCER” mark. Moreover,
13
     Plaintiffs have attempted to resolve this matter with Defendants for months, in an effort to reach an
14
     amicable result. Defendants are thus aware that a lawsuit is imminent and that the limited discovery
15
     requested by Plaintiffs should come as no surprise.
16
                    v.         The requested discovery is not being served far in advance of the typical
17                             discovery process.
18           The fifth factor, whether the discovery is far in advance of the typical schedule, weighs in favor
19   of expedited discovery. Under normal circumstances, a party may commence discovery anytime after a
20   case management conference is held. Fed. R. Civ. P. 26, 30. In this case, Plaintiffs are
21   contemporaneously filing the Complaint, Motion for Preliminary Injunction, and the present motion
22   for limited expedited discovery. Moreover, Defendants are located within the Northern District of
23   California. Thus, service of the complaint should not cause any delays that would unduly delay the case
24   management conference. Finally, Plaintiffs are likely to be prejudiced if they must wait until after the
25   case management conference to serve the discovery, because the preliminary injunction should be
26   heard quickly, and the written discovery requested is expected to assist this Court in deciding the
27   motion.
28                                                          6
      Plaintiffs’ Ex Parte Motion for Expedited Discovery
      Case No. 5:20-cv-06132-KAW
           Case 5:20-cv-06132-KAW Document 11 Filed 08/31/20 Page 7 of 7




1
            VII.       CONCLUSION
2
                   All of the five factors that are typically considered weigh in favor of granting expedited
3
        discovery to Plaintiffs. To be useful for the preliminary injunction hearing, an expedited response
4
        will be needed as well. Accordingly, Plaintiffs have prepared a proposed order identifying the
5
        requested discovery and setting an expedited response period.
6
                   Based on the foregoing and the proposed order filed herewith, Plaintiffs respectfully request
7
        that the Court grant this motion for expedited discovery and enter the accompanying proposed
8
        order.
9
                                                           Respectfully Submitted,
10
            Dated: August 31, 2020
11                                                   By: __ /s/ Andrew T. Oliver_____________
                                                         ANDREW T. OLIVER
12
13
                                                           Andrew T. Oliver (Cal Bar No. 226098)
14                                                         Michael C. Ting (Cal Bar No. 247610)
                                                           AMIN, TUROCY & WATSON LLP
15                                                         160 West Santa Clara Street, Suite 975
                                                           San Jose, CA 95113
16                                                         Telephone: 650-393-0634
                                                           Email: aoliver@ATWiplaw.com
17                                                                mting@ATWiplaw.com
18                                                         Perry S. Clegg (pro hac vice application pending)
                                                           KUNZLER BEAN & ADAMSON, PC
19                                                         50 W. Broadway, Suite 1000
                                                           Salt Lake City, UT 84101
20                                                         Tel.: (801) 994-4646
                                                           Fax: (801) 531-1929
21                                                         Email: pclegg@kba.law
22                                                         Attorneys for Plaintiffs
                                                           Freelancer Technology Pty Limited and
23                                                         Freelancer International Pty Limited
24
25
26
27
28                                                              7
     Plaintiffs’ Ex Parte Motion for Expedited Discovery
     Case No. 5:20-cv-06132-KAW
